Case 4:18-cr-00596-RCC-LAB Document 1 Filed 04/11/18 Page 1 of 1




Case 3:20-mj-00413-DMS Document 1-1 Filed 08/12/20 Page 1 of 10
Case 4:18-cr-00596-RCC-LAB Document 2 Filed 04/11/18 Page 1 of 1




Case 3:20-mj-00413-DMS Document 1-1 Filed 08/12/20 Page 2 of 10
Case 4:18-cr-00596-RCC-LAB Document 3 Filed 04/11/18 Page 1 of 2




Case 3:20-mj-00413-DMS Document 1-1 Filed 08/12/20 Page 3 of 10
Case 4:18-cr-00596-RCC-LAB Document 3 Filed 04/11/18 Page 2 of 2




Case 3:20-mj-00413-DMS Document 1-1 Filed 08/12/20 Page 4 of 10
Case 4:18-cr-00596-RCC-LAB Document 7 Filed 08/08/18 Page 1 of 1




Case 3:20-mj-00413-DMS Document 1-1 Filed 08/12/20 Page 5 of 10
Case 4:18-cr-00596-RCC-LAB Document 8 Filed 03/18/19 Page 1 of 1




Case 3:20-mj-00413-DMS Document 1-1 Filed 08/12/20 Page 6 of 10
Case 4:18-cr-00596-RCC-LAB Document 10 Filed 07/30/20 Page 1 of 2




 Case 3:20-mj-00413-DMS Document 1-1 Filed 08/12/20 Page 7 of 10
Case 4:18-cr-00596-RCC-LAB Document 10 Filed 07/30/20 Page 2 of 2




 Case 3:20-mj-00413-DMS Document 1-1 Filed 08/12/20 Page 8 of 10
Case 4:18-cr-00596-RCC-LAB Document 10-1 Filed 07/30/20 Page 1 of 1




 Case 3:20-mj-00413-DMS Document 1-1 Filed 08/12/20 Page 9 of 10
     Case 4:18-cr-00596-RCC-LAB Document 11 Filed 08/03/20 Page 1 of 1



 1
 2
 3
 4
 5
 6
                         IN THE UNITED STATES DISTRICT COURT
 7
                               FOR THE DISTRICT OF ARIZONA
 8
 9    United States of America,                          CR-18-00596-TUC-RCC(LAB)
10                          Plaintiff,
                                                                    ORDER
11           vs.
12
      Douglas Clay Moulton,
13    aka Kern Lee Burge,
      aka Jeffrey Bernard Davis,
14    aka William Davis,
15                         Defendant.
16
            This matter having come before the Court on the Motion of the United States of
17
     America to unseal this case, [Doc. 10], and good cause appearing,
18
            IT IS ORDERED that the motion is granted, and the referenced case be unsealed
19
     for all purposes.
20
            Dated this 31st day of July, 2020.
21
22
23
24
25
26
27
28



     Case 3:20-mj-00413-DMS Document 1-1 Filed 08/12/20 Page 10 of 10
